Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 6 October 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


New York, October 6, 1799. “… In consequence of your voyage to New Port The Secretary of War lately instructed me to take measures for providing winter Quarters in the vicinity of Harpurs Ferry on the Potowmack for the Eighh Ninth & Tenth Regiments. I have instructed Col Parker of the Eighth, under the direction of the Commander in Chief who has consented to take charge of the matter, to provide ground and make the requisite preparations for the purpose. This I trust will be promptly effected. The Ninth and tenth Regiments will march without delay for their destination. And You may be assured that nothing will be omitted on my part for accomplishing the object with a careful regard to the comfortable accomodation of the troops.…”
